DETAILED ACTION
	Claims 1-4, 6-10, 13, 15-21 are amended.
Claim objections made upon claims 4 and 21 have been withdrawn based on Applicants amendments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	Applicants amendments filed on 10/13/22 have been fully considered however they are moot in view of new grounds of rejection.  The reasons set forth below.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Reis et al US (20170188377) and in further view of Timothy et al US (6,433,736).  

(Currently Amended) Regarding claim 1, Reis et al teaches a method for use in a satellite communication system (see Fig. 1 and paragraph [0042]), the method comprising: generating an uplink power margin associated with motion of an antenna of a satellite terminal (see Fig. 10a, paragraph [0065]-[066], link margin is calculated between antennas of a satellite system in which distance is factored in); and generating a first power limit representing a maximum transmit power for the antenna based, at least in part, on the uplink power margin (see paragraph [0067], link margin is used in calculating link power budget).  Although Reis teaches the limitations above they fail to explicitly teach motion data as further recited in the claim.  Conversely Timothy et al teaches such limitations; wherein the motion of the antenna is based on motion data representing motion of the terminal collected by the terminal (see column 7 lines 36-60, a starfish scan is performed to determine and store an antennas azimuth, elevation and tilt).  Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Reis with the storing of motion data as taught by Timothy et al.  The motivation for this would have been to provide an improved tracking system on a mobile platform (see column 1 lines 41-42).  
(Currently Amended) Regarding claim 2, Reis et al teaches wherein the uplink power margin is generated by the antenna (see paragraphs [0065]- [0069]).
(Currently Amended) Regarding claim 3, Reis et al teaches wherein the uplink power margin is based on a motion profile created based on the motion data representing the motion of the terminal collected by the terminal (see paragraph [0066], a noise floor is created and link margin is calculated accordingly).
(Currently Amended) Regarding claim 4, Reis et al teaches wherein the motion profile is (see Fig. 10b, paragraphs [0066]-[0068]).
Regarding claim 5, Reis et al teaches comprising sending, by the terminal, the first power limit to a hub in the satellite communication system (see paragraph [0075]).
(Currently Amended) Regarding claim 6, Reis et al teaches wherein the uplink power margin is based on current and historical motion of the antenna (see paragraph [0082]).
(Currently Amended) Regarding claim 7, Reis et al teaches further comprising adapting the uplink power margin over time (see paragraphs [0079]-[0080]). 
(Currently Amended) Regarding claim 8, Reis et al teaches comprising changing the uplink power margin based on predicted motion of the antenna motion (see paragraph [0079]).
(Currently Amended) Regarding claim 9, Reis et al teaches wherein generating the first power limit comprises reducing the second power limit based on the uplink power margin (see paragraph [0169]).
(Currently Amended) Regarding claim 10, Reis et al teaches calculating the pointing angle, including generating a scan angle and a geographic skew angle of the antenna (see paragraph [0169]); generating a second power limit based on the scan angle and the geographic skew angle; and updating the second power limit to create the first power limit by reducing the second power limit by the uplink power margin based on motion data (see paragraph [0169]). 
Regarding claim 11, Reis et al teaches wherein the motion data comprises data from one or more motion sensors of the antenna and historical motion data of the antenna (see paragraph [0115]).
Regarding claim 12, Reis et al teaches wherein generating the power limit based on the scan angle and the geographic skew angle comprises obtaining the second power limit from a lookup table (LUT) using the scan angle and geographic skew angle (see paragraph [0095]). 
(Currently Amended) Regarding claim 13, Reis et al teaches a satellite terminal for use in a satellite communication system (see Fig. 1 and paragraph [0042]), the terminal comprising: an aperture having radiating antenna elements operable to radiate radio frequency (RF) signals (see paragraph [0053], satellite terminals have different antennas used for communication); a modem coupled to the aperture; one or more processors coupled to the modem (see Fig. 1) and operable to: perform a motion power margin calculation by generating an uplink power margin associated with motion of an antenna of a satellite terminal (see Fig. 10a, paragraph [0065]-[066], link margin is calculated between antennas of a satellite system in which distance is factored in), generate a first power limit representing a maximum transmit power for the antenna based, at least in part, on the uplink power margin, and send the first power limit to a satellite hub (see paragraphs [0067] and [0075], link margin is used in calculating link power budget). Although Reis teaches the limitations above they fail to explicitly teach motion data as further recited in the claim.  Conversely Timothy et al teaches such limitations; wherein the motion of the antenna is based on motion data representing motion of the terminal collected by the terminal (see column 7 lines 36-60, a starfish scan is performed to determine and store an antennas azimuth, elevation and tilt).  Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Reis with the storing of motion data as taught by Timothy et al.  The motivation for this would have been to provide an improved tracking system on a mobile platform (see column 1 lines 41-42).  
Regarding claim 14, Reis et al teaches wherein the one or more processors are part of an antenna subsystem module (ASM) that includes the aperture (see paragraph [0052]). 
(Currently Amended) Regarding claim 15, Reis et al teaches wherein the one or more processors generate the first power limit by reducing a second power limit based on the uplink power margin (see paragraph [0169]). 
(Currently Amended) Regarding claim 16, Reis et al teaches wherein the uplink power margin is generated by the antenna based on a motion profile created based on the motion data representing the motion of the terminal collected by the terminal (see paragraph [0066], a noise floor is created and link margin is calculated accordingly).
(Currently Amended) Regarding claim 17, Reis et al teaches wherein the one or more processors are further operable to: calculate the pointing angle, including outputting a scan angle and a geographic skew angle of the antenna; generate a second power limit based on the scan angle and the geographic skew angle; and update the second power limit to create the first power limit by reducing the second power limit by the uplink power margin based on motion data (see paragraph [0169]).
(Currently Amended) Regarding claim 18, Reis et al teaches article of manufacture having one or more non-transitory computer readable media storing instruction thereon which, when executed by a terminal having an antenna, a modem and a controller (see Fig. 1), cause the terminal to perform a method comprising: generating an uplink power margin associated with motion of an antenna of a satellite terminal (see Fig. 10a, paragraph [0065]-[066], link margin is calculated between antennas of a satellite system in which distance is factored in); and generating a first power limit representing a maximum transmit power for the antenna based, at least in part, on the uplink power margin (see paragraph [0067], link margin is used in calculating link power budget). Although Reis teaches the limitations above they fail to explicitly teach motion data as further recited in the claim.  Conversely Timothy et al teaches such limitations; wherein the motion of the antenna is based on motion data representing motion of the terminal collected by the terminal (see column 7 lines 36-60, a starfish scan is performed to determine and store an antennas azimuth, elevation and tilt).  Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Reis with the storing of motion data as taught by Timothy et al.  The motivation for this would have been to provide an improved tracking system on a mobile platform (see column 1 lines 41-42).  
(Currently Amended) Regarding claim 19 Reis et al teaches wherein generating the first power limit comprises reducing the first power limit based on the uplink power margin (see paragraph [0169]). 
(Currently Amended) Regarding claim 20, Reis et al teaches wherein the method further comprises: calculating the pointing angle, including outputting a scan angle and a geographic skew angle of the antenna (see paragraph [0169]); generating a second power limit based on the scan angle and the geographic skew angle, including obtaining the second power limit from a lookup table (LUT) using the scan angle and geographic skew angle (see paragraph [0169]); updating the second power limit to create the first power limit by reducing the second power limit by the uplink power margin based on motion data, wherein the motion data comprises data from one or more motion sensors of the antenna and historical motion data of the antenna (see paragraph [0115]).  
(Currently Amended) Regarding claim 21, Reis et al teaches a method for use in a satellite communication system, the method comprising: generating a power margin associated with motion of an antenna of a satellite terminal (see Fig. 10a, paragraph [0065]-[066], link margin is calculated between antennas of a satellite system in which distance is factored in); and sending the uplink power margin to the hub for use in generating an uplink power limit for the satellite terminal for uplink power control (see paragraphs [0067], [0075] and [0244], link margin is used in calculating link power budget). Although Reis teaches the limitations above they fail to explicitly teach motion data as further recited in the claim.  Conversely Timothy et al teaches such limitations; wherein the motion of the antenna is based on motion data representing motion of the terminal collected by the terminal (see column 7 lines 36-60, a starfish scan is performed to determine and store an antennas azimuth, elevation and tilt).  Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Reis with the storing of motion data as taught by Timothy et al.  The motivation for this would have been to provide an improved tracking system on a mobile platform (see column 1 lines 41-42).  

Remarks
	Applicant argues: 
		Reis does not teach uplink power margin nor that such an uplink power margin is used to generate a transmit power limit.  
	In response, the Examiner respectfully submits:
		The rejection is maintained because Reis does teach the limitation as broadly claimed.  Looking at Reis, we see that he calculates link margins, which is described in paragraph [0065], “link margin 1010, measured in dB, is the difference between the actual received power and the receiver's sensitivity (i.e., the received power at which the receiver will stop working).”  This link margin would apply to any kind of link, whether it be an uplink or a downlink.  Paragraph [0053] further describes the use of such uplinks and downlinks which are used throughout the Reis invention “. As referenced herein, the “forward-path” or “downlink” refers to a frequency band that the satellite 420 uses to transmit to the terminals 410 and ground station 430. Conversely, the “return-path” or “uplink” frequency refers to a frequency band that the terminals and ground station use to transmit to the satellite. (Note that the same or different antennas may be used by the various communication devices, e.g., one for uplink, one for downlink, or one for both, and the view and description herein is merely a simplified example for purposes of illustration.) It should be noted that in the illustrative embodiment, the return-path (uplink) frequency band used by the terminals 410 may overlap with frequency bands used by the PtPRs, and as such would be subject to PtPR interference avoidance requirements.”  Fig. 10a further shows how link margin is calculated, this could be applied to either an uplink or downlink.  Therefore the rejection is maintained.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHRIPAL K KHAJURIA whose telephone number is (571)270-5662. The examiner can normally be reached Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHRIPAL K KHAJURIA/Primary Examiner, Art Unit 2478